Citation Nr: 0830694	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  01-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1985 to 
September 1988.  The veteran has also reported unverified 
active service during the Persian Gulf War.
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from June 2000 and April 2001 
rating decisions of the Department of Veterans Affairs' (VA) 
Regional Office (RO) in St. Petersburg, Florida, that denied 
the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before adjudication can take 
place.  In the Board's May 2006 remand, the RO was directed 
to schedule the veteran for a VA examination for respiratory 
diseases so that the current severity of his sarcoidosis can 
be properly rated for VA purposes, as well as for an opinion 
regarding his unemployability.  A review of the file shows 
that the veteran was sent notice for such a VA examination on 
two occasions, once in December 2006 and once in January 
2008.  The file shows the veteran did not appear for these 
examinations.  However, the veteran's representative has 
contended the veteran's failure to appear was due to the fact 
that he had moved to New York during this time.  Indeed, the 
file shows that notice of the most recent examination in 2008 
was sent to the veteran at both his Florida and New York 
addresses, yet the examination was scheduled to take place in 
Orlando, Florida.  The Board finds the veteran must be 
scheduled for an examination in reasonable proximity to his 
current residence in New York.  Moreover, in a March 2008 
statement the veteran alleges his sarcoidosis has recently 
worsened.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  For all of 
these reasons, the veteran must be scheduled for a current VA 
examination.

In addition, the Board's May 2006 remand directed the RO to 
obtain pulmonary function measurements from the VA Medical 
Center in Orlando, Florida taken on January 20, 2006.  While 
some records from this facility have been associated with the 
claims file since the remand, these particular test results 
were not obtained.  The Board cannot point to any request 
made by the RO to obtain these specific records.  A 
documented attempt to obtain these records must be made.

It also appears the veteran is currently receiving medical 
treatment through the VA Medical Center in Northport, New 
York, as the veteran himself has submitted current records of 
treatment from that facility.  Any updated VA treatment 
records from this or any other facility where the veteran is 
currently being treated should be requested.

Finally, the Board calls attention to the Court's recent 
decision in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In Vazquez-Flores, the Court found 
that, at a minimum, adequate VCAA notice requires that VA 
notify the claimant that, to substantiate such a claim: (1) 
the claimant must provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  In this case, the Board finds that the VCAA 
letters of record do not contain the level of specificity set 
forth in Vazquez-Flores and that a remand in this regard is 
required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with proper 
notice of the information or evidence 
needed to establish an increased rating 
claim pursuant to Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) as follows:
(i). notify the veteran that he must 
provide, or ask 
VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on his employment and 
daily life
        (ii). provide the veteran with the 
rating criteria 
for DC 6846 as well as the General Rating 
Formula for Restrictive Lung Disease 
(iii).  notify the veteran that 
should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and
(iv).  provide the veteran with 
examples of the 
types of medical and lay evidence that 
the claimant may submit (or ask VA to 
obtain) that are relevant to establishing 
entitlement to increased compensation.  

2.  Make documented attempts to obtain 
the results of the pulmonary function 
testing completed on January 20, 2006 at 
the VA medical center in Orlando, 
Florida.

3.  Obtain and associate with the claims 
file all recent treatment records from 
the VA medical center in Northport, New 
York.  Ask the veteran if he has received 
treatment from any other VA facility and 
obtain and associate with the claims file 
any such records.

4. Provide a VA miscellaneous respiratory 
diseases examination to the veteran in 
order to assist in evaluating the 
severity of his service-connected 
sarcoidosis.

The claims folder, including the report 
of a February 2004 VA examination and the 
reports of pulmonary function tests 
conducted in January 2002, January 2003, 
and September 2004, should be made 
available to the examiner for review in 
conjunction with the examination. The 
examiner is requested to state in the 
examination report that the claims folder 
has been reviewed.

Pulmonary function tests should be 
conducted. Spirometric pulmonary function 
testing should include FVC, FEV- 1, the 
FEV-1 as a percentage of the predicted 
FEV-1, and the FEV-1/FVC ratio. Both pre- 
and post-bronchodilatation test results 
should be reported. If post- 
bronchodilatation testing is not 
conducted, the examiner should explain 
why it was not. If the examiner 
determines that the DLCO test is not 
needed, a statement as to why not (e.g., 
there are decreased lung volumes that 
would not yield valid test results) 
should be included in the report.

In addition to completing all relevant 
inquiries on the examination worksheet, 
the examiner should note specifically 
whether the medications prescribed for 
the veteran's sarcoidosis are better 
characterized as "systemic high dose 
(therapeutic) corticosteroids for 
control" or as "chronic low dose 
(maintenance) or intermittent 
corticosteroids."

Finally, the examiner should offer an 
opinion as to effect of the veteran's 
service-connected sarcoidosis on 
activities generally required in an 
employment situation. The examiner should 
note what factors and objective findings 
support that opinion.

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

